ON REHEARING
Hines, J.
In his motion for rehearing the defendant insists that this court overlooked the main and controlling issue in the case, that is, whether the acts and conduct of the plaintiffs, as obligees in the administrator’s bond upon which they sue, were such as to increase the risk of J. I. Burson, one of the sureties on said bond, and thus discharge him from liability on said obligation. We did not overlook this contention, but were of the opinion that it was not properly raised by the demurrer to the petition, and.for this reason we did not consider it in the opinion we delivered. On further reflection, we think that this issue was sufficiently raised by the general demurrer; and for this reason we granted a rehearing. This brings us to consider and decide this question. It is well settled that “the release of or compounding with one surety discharges a cosurety.” Civil Code (1910), § 3542. Do the letter from C. E. Hunter, Stark.Hunter, Mrs. Darline Hunter, Mrs. Effie Cooper, and W. S. Hunter, to “T. Elton Drake, Attorney,” and the acceptance of the proposition therein contained by the attorneys for the plaintiffs in the suit against the administrator of Camie E. Hunter, constitute a release of any one or more of the sureties on the bond of said administrator? These instruments do not upon their face purport to be a release of the principal or any of the sureties on said bond from liability upon the judgment obtained against the administrator. On the contrary it is expressly agreed *65that the plaintiffs in said judgment are to receive the amounts of the verdict in their favor for all claims, rights, or interests that they might have in the estate. There is no' hint or suggestion that they are to receive these amounts from the principal in the bond alone, or from him and the sureties other than those who signed the above communication. There is no suggestion in these documents that the plaintiffs are not to look to all the sureties on the bond for the payment of the amounts found in their favor. In these circumstances we do not see how these instruments can be held to constitute a release of any of the sureties on this bond, including those who wrote the above letter. Clearly this surety was not relieved because the plaintiffs in the present suit, or those in the suit against the administrator, had compounded with the sureties who wrote the letter. To compound is to make a composition whereby a creditor discharges his debtor on payment of a smaller sum than that actually owing. Williams-Thompson Co. v. Williams, 10 Ga. App. 251 (73 S. E. 409). These plaintiffs did not agree to receive any smaller amount than was actually owing them. On the contrary it was expressly agreed that they would receive the amounts awarded them in the verdict and judgment against the administrator. There was in this case no composition. So we are of the opinion that this transaction does not amount to a release of or compounding with the cosureties of J. I. Burson, one of the sureties on said bond, whose administrator is sued in the present case for the devastavit by his principal. It follows that he was not discharged by release of or composition with any of his cosureties.
It is likewise true that “any act of the creditor, whether before or after judgment against the principal, which injures the surety, or increases his risk, or exposes him to greater liability, will discharge him.” Civil Code (1910), § 3544. Does the transaction evidenced by the above documents show any act of the plaintiffs which injured this surety or increased his risk or exposed him to greater danger? Under these writings the plaintiffs expressly reserved the right to receive the amounts awarded them in the verdict and judgment against the administrator. They agreed to receive these amounts in full of all claims, rights, or interests that they might have in the estate. Clearly this did not increase the risk of this surety, or injure him in any way, or expose him to greater *66liability. The writers of the above letter waived the amounts awarded them under the verdict and judgment in the case against the administrator. It does not appear in whose favor this waiver was made. If it were a waiver in favor of the administrator or the sureties on his bond, such waiver could in no way increase the risk of this surety, or injure him in any way, or expose him to greater liability. On the contrary such a waiver would diminish his risk and lessen his liability on this bond. If this waiver was one in favor of the plaintiffs in the present action, and if it amounted to a transfer to them of the amounts awarded by the verdict and judgment to the signers of the above letter, such waiver or transfer would not increase the risk of this surety, or injure him, or increase his liability. The writers of this letter could unquestionably have transferred their interests in this judgment to whomsoever they pleased, including the plaintiffs in this suit. Occupying the dual relation of judgment creditors of the estate, and of the sureties on the bond of the administrator, which dual capacity we must keep in mind in passing upon their liabilities under this transfer, we do not think that such assignment of their interests in this judgment would release them from liability to their assignees as sureties on the bond of the administrator, unless such release was expressly provided for in the writings creating the assignment. We do not mean to hold that the plaintiffs are entitled to recover the full amount for which they sue. They would not be entitled to recover, as assignees or otherwise, the amount awarded to the administrator under the verdict and judgment in favor of the plaintiffs in the case brought against him. This, however, will not prevent them from recovering the amounts awarded them in said verdict and judgment, or any amounts which they may be entitled to recover as assignees of the amounts thereby awarded to the signers of the above letter, if it should finally be determined that the purpose of the above writing was to transfer and assign and it did in fact assign to them the amounts due the writers of the above letter under said verdict and judgment.
The question whether the writings, under which the plaintiffs claim as transferees of the interests of the writers of the above letter in the judgment against the administrator, are sufficient to ■ enable the plaintiffs to recover under said assignments, and the question of the rights of contribution or otherwise which the surety *67may have against his- cosureties or the plaintiffs as transferees of such cosureties, and of what defenses he may have against the plaintiffs, are not now for decision by this court, and are not now decided.

Judgment adhered to.